

EXHIBIT 10.4


CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT.  PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [***].  MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




FIFTH AMENDMENT TO MASTER LEASE AGREEMENT




THIS FIFTH AMENDMENT TO MASTER LEASE AGREEMENT (this “Amendment”) dated this 3rd
day of June, 2010, is made and entered into by and between is made and entered
into by and between WAL-MART STORES EAST, LP, a Delaware limited partnership,
WAL-MART STORES INC., a Delaware corporation, WAL-MART LOUISIANA, LLC, a
Delaware limited liability company, and WAL-MART STORES TEXAS, LLC, a Texas
limited partnership (collectively “Landlord”) and CPI CORP., a Delaware
corporation (“Tenant”).


RECITALS


WHEREAS, WHEREAS, Landlord and Portrait Corporation of America, Inc. (“PCA”)
entered into that certain Master Lease Agreement (“the Master Lease”) effective
June 8, 2007;


WHEREAS, PCA assigned its right and obligations under the Master Lease to Tenant
pursuant to that certain First Amendment to Master Lease Agreement dated June
20, 2007;


WHEREAS, Landlord and Tenant entered into a Second Amendment to Master Lease
Agreement dated August 20, 2007 wherein Paragraph 8.a.(2) of Appendix 1 replaced
the date February 1, 2007 with June 8, 2007;


WHEREAS, Landlord and Tenant entered into a Third Amendment to Master Lease
Agreement dated April 15, 2008, wherein Section 1.1.H, Section 1.1.K of the
Master Lease Agreement and Section 8(e)(1), *(e)(4) of Appendix 1 as well as
Section 3 of the Appendix 1 were modified;


WHEREAS, Landlord and Tenant entered into a Fourth Amendment to Master Lease
Agreement dated October 30, 2009 wherein Paragraph 8.i of Appendix 1 of the
Master Lease Agreement was modified to reflect [***]; and


WHEREAS, Landlord and Tenant now desire to modify the Master Lease Agreement in
accordance with the terms and provisions of this Amendment.


NOW, THEREFORE, in consideration of the premises and promises contained herein,
and other good and valuable consideration, the receipt and sufficiency and
validity of which are hereby acknowledged, Landlord and Tenant agree as follows:


AGREEMENT


1. Accuracy of Recitals.  The foregoing recitals are true and correct and are
hereby incorporated into this Amendment as set forth herein.


 
 
 
 
2. Definitions.  Capitalized terms used in this Amendment without definition
shall have the meaning assigned to such terms in the Master Relationship
Agreement as amended, unless the context expressly requires otherwise.


3. Amendment.  The Master Lease Agreement is amended as follows:


a.  
Subsection 8.a.(4) of Appendix-1 is hereby deleted and replaced by the
following:



For each Licensed Premises from which Landlord received Tenant Base Rent for the
period of July 1, 2008 through June 30, 2009 at a rate of [***], Landlord and
Tenant mutually agree to extend the Term for two (2) years.


4. Headings.  The section headings are for convenience of reference only and do
not modify or restrict any provisions hereof and shall not be used to construe
any provisions.


5. Successors.  This Amendment shall inure to the benefit of and bind the
parties hereto and their respective executors, heirs, administrators, successors
and assigns to the extent permitted by the Master Lease Agreement.


6. Full Force and Effect.  Except as expressly modified by this Amendment, the
Master Lease Agreement, as amended  by the First, Second, Third and Fourth
Amendments, and Appendix 1 remain in full force and effect and is ratified by
the parties hereto.


7. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original, but all of which, together, shall
constitute one and the same instrument.  Facsimile signatures shall have the
same force and effect as original signatures.


IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first above written.



  Landlord:             WAL-MART STORES EAST, LP          
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  WAL-MART STORES, INC.          
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  WAL-MART STORES TEXAS, LLC          
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  WAL-MART LOUISIANA, LLC          
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  Tenant:             CPI Corp.          
 
By:
/s/Renato Cataldo       Name: Renato Cataldo       Title: CEO          

 